[Letterhead of Wachtell, Lipton, Rosen & Katz] March 31, 2010 VIA EDGAR AND FEDERAL EXPRESS Melissa Kindelan Staff Accountant Division of Corporation Finance Securities and Exchange Commission 100 F. St., N.E. Washington, D.C. 20549-3628 Re: Convergys Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Form 8-K Filed March 9, 2010 File No. 001-14379 Dear Ms. Kindelan: On behalf of Convergys Corporation (the "Company"), this letter confirms our discussion last Friday, March 26, 2010, that the Company intends to respond to the Staff's comment letter dated March 24, 2010, with respect to the above-referenced filings, no later than Friday, April 30, 2010, although the Company will endeavor to respond to the Staff's comments sooner, if practicable. Please do not hesitate to contact the undersigned with any questions. In addition, the Company requests that you copy the undersigned on any additional correspondence regarding the Staff's comments. Very truly yours, /s/ David A. Katz David A. Katz cc: Kathleen Collins Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Karen Bowman, Esq. Convergys Corporation - 2 -
